DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim(s) 20, 25, and 30 is/are objected to because of the following informalities:
(a) in claim 20, “Cs2LiYCkCe (CLYC), Cs2LiLaCkCe (CLLC)” on lines 2-3 should probably be --Cs2LiYCk:Ce (CLYC), Cs2LiLaCl6:Ce (CLLC)--;
(b) in claim 25, “Cs2LiYCkCe (CLYC), Cs2LiLaCkCe (CLLC)” on lines 2-3 should probably be --Cs2LiYCk:Ce (CLYC), Cs2LiLaCl6:Ce (CLLC)--; and
(c) in claim 30, “Cs2LiYCkCe (CLYC), Cs2LiLaCkCe (CLLC)” on line 3 should probably be --Cs2LiYCk:Ce (CLYC), Cs2LiLaCl6:Ce (CLLC)--.
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 16-30 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed by Glodo et al.  The improvement comprises in combination with other recited elements, adjusting the PSD parameter based on a ratio between neutron radiation counts with energy greater than a threshold neutron energy and a sum of gamma radiation counts with energy greater than a threshold gamma energy and neutron radiation counts with energy greater than the threshold neutron energy, wherein the PSD parameter is adjusted to correctly record the ionizing radiation originating from the cosmic ray background in the pulse height spectrum of gamma radiation counts as recited in claims 16, 21, and 26.
Conclusion
This application is in condition for allowance except for the following formal matters:  objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884